                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.1 Page 1 of 10



                  1 PALOMA P. PERACCHIO, CA Bar No. 259034
                    paloma.peracchio@ogletree.com
                  2 OGLETREE, DEAKINS, NASH,
                    SMOAK & STEWART, P.C.
                  3 400 South Hope Street, Suite 1200
                    Los Angeles, CA 90071
                  4 Telephone: 213-239-9800
                    Facsimile: 213-239-9045
                  5
                    MITCHELL A. WROSCH, CA Bar No. 262230
                  6 mitchell.wrosch@ogletree.com
                    OGLETREE, DEAKINS, NASH,
                  7 SMOAK & STEWART, P.C.
                    Park Tower, Fifteenth Floor
                  8 695 Town Center Drive
                    Costa Mesa, CA 92626
                  9 Telephone: 714-800-7900
                    Facsimile: 714-754-1298
              10

              11 Attorneys for Defendants
                 WALMART INC., WAL-MART ASSOCIATES, INC.,
              12 and WAL-MART STORES, INC.

              13                          UNITED STATES DISTRICT COURT
              14                       SOUTHERN DISTRICT OF CALIFORNIA
              15 DEARL POWELL, CHRISTINA                        Case No. TBD'20CV2412 BEN LL
                 GAST and ELIJHA GONZALEZ, as
              16 individuals and on behalf of all others        DEFENDANTS WALMART INC.,
              17
                 similarly situted,                             WAL-MART ASSOCIATES, INC.,
                                                                AND WAL-MART STORES, INC.’S
              18                 Plaintiff,                     NOTICE OF REMOVAL OF CIVIL
                                                                ACTION TO UNITED STATES
              19          v.                                    DISTRICT COURT

              20 WALMART INC., a Delaware                       [Filed concurrently with Civil Cover
                 corporation; WAL-MART                          Sheet; Certification of Interested Parties
              21 ASSOCIATES, INC., a Delaware
                                                                and Disclosure Statement; Notice of
                 corporation; WAL-MART STORES,                  Related Cases; Declarations of Paloma
              22 INC., a Delaware corporation; and
                                                                Peracchio and Laura Kish in Support of
                 DOES 1 through 50, inclusive,                  Removal and Certificate of Service]
              23
                                 Defendants.                    Complaint Filed: September 29, 2020
              24                                                Trial Date:       None Set
              25
                                                                District Judge: Not Yet Assigned
                                                                Magistrate Judge: Not Yet Assigned
              26

              27

              28
                                                                                                Case No. TBD
                             DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx         STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.2 Page 2 of 10



                  1   TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                  2   DISTRICT OF CALIFORNIA AND TO PLAINTIFFS DEARL POWELL,
                  3   CHRISTINA GAST AND ELIJHA GONZALEZ AND THEIR ATTORNEYS
                  4   OF RECORD:
                  5           PLEASE TAKE NOTICE THAT defendants, WALMART INC., WAL-MART
                  6   ASSOCIATES, INC., and WAL-MART STORES, INC. (“Walmart” or “Defendant”),
                  7   by and through the undersigned counsel, hereby remove the above-entitled action from
                  8   the Superior Court of the State of California for the County of San Diego to the United
                  9   States District Court for the Southern District of California pursuant to 28 U.S.C.
              10      Sections 1332, 1441(a) and 1446. Removal is proper for the reasons explained below.
              11                                  TIMELINESS OF REMOVAL
              12              1.     Plaintiffs Dearl Powell, Christina Gast, and Elijha Gonzales (together,
              13      “Plaintiffs”) filed a putative Class Action Complaint (“Complaint”) against Walmart
              14      on September 20, 2020. See Declaration of Paloma Peracchio (“Peracchio Decl.”),
              15      Exhibit A. The Complaint was deemed served on Walmart by execution of a Notice
              16      and Acknowledgement of Receipt by Walmart’s counsel of record on November 10,
              17      2020. (Id.) Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of any and all
              18      process, pleadings, and orders served upon Walmart are attached as Exhibit A to the
              19      Declaration of Paloma Peracchio, filed concurrently herewith. This notice of removal
              20      is timely pursuant to 28 U.S.C. § 1446(b) because Walmart has removed this action
              21      within 30 days of being served.
              22                                   GROUNDS FOR REMOVAL
              23              2.     Defendant is authorized to remove this action to this Court pursuant to
              24      the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453, and 1711
              25      (“CAFA”) since Plaintiffs have filed a class action complaint where the amount in
              26      controversy exceeds five million dollars and Defendant is a citizen of a state different
              27      from Plaintiffs.
              28      ///
                                                                    1                              Case No. TBD
                                 DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                            STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.3 Page 3 of 10



                  1         A.     Plaintiffs Bring This Case as a Class Action Against Defendants
                  2         3.     Plaintiffs’ Complaint is titled “CLASS ACTION COMPLAINT.” (See
                  3   Complaint, Caption.)
                  4         4.     Plaintiffs’ Complaint alleges that “Plaintiffs seek class certification,
                  5   pursuant to California Code of Civil Procedure §382,” and defines the putative class
                  6   as follows “[a]ll non-exempt California employees whose employment ended, either
                  7   voluntarily or involuntarily, at any time during the period of time from April 6, 2017,
                  8   through the present, and who during their employment with Walmart, were paid sick
                  9   pay during the same time period in which he/she earned non-discretionary incentive
              10      wages including, but not limited to, “MYSHARE INCT” (the “Sick Pay Class”).”
              11      (Complaint ¶ 16.)
              12            5.     Plaintiffs’ Complaint alleges that it “challenges systematic illegal
              13      employment practices resulting in violations of the California Labor Code against
              14      employees of Defendants.” (Complaint ¶ 2.)
              15            6.     Plaintiffs’ Complaint brings one cause of action1 on behalf of the putative
              16      class for Violation of Labor Code §§ 201-203 (which require timely payment of wages
              17      to employees upon termination of their employment, and provide for an award of
              18      “waiting time” penalties for failure to do so). (Id. ¶¶ 27-31.)
              19            7.     Defendant denies any liability in this case, as to Plaintiffs’ individual and
              20      class claims, and will present compelling defenses to these claims on the merits.
              21      Defendant intends to oppose class certification. Defendant expressly reserves all
              22      rights in this regard. However, for purposes of the jurisdictional requirements for
              23      removal only, Defendant notes that, as set forth in more detail below, the allegations
              24      in Plaintiffs’ Complaint that they seek to represent a subcategory of all California
              25      citizens employed by Walmart as hourly-paid non-exempt retail store employees
              26
                      1
              27  The caption of the Complaint refers to a second cause of action for Labor Code
                 Section 226, however there is no reference to any such claim in the body of the
              28 Complaint.
                                                           2                              Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.4 Page 4 of 10



                  1   (excluding Distribution Centers, Fulfillment Centers and Warehouses), puts in
                  2   controversy an amount that exceeds $5 million. See 28 U.S.C. § 1332(d)(6).
                  3         B.     There Are More than 100 Members in the Proposed Class
                  4         8.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) if, in
                  5   addition to the other requirements of § 1332(d), the action involves a putative class of
                  6   at least 100 persons. Plaintiffs allege that this action is brought on behalf of all
                  7   California citizens employed by Walmart as all former hourly-paid non-exempt retail
                  8   store employees who were terminated between April 6, 2017 and the present, and who
                  9   were paid sick pay and non-discretionary wages in the same pay period. (Complaint
              10      ¶ 16.) Plaintiff Dearl Powell was employed by Walmart as an hourly associate from
              11      September 12, 2018 until January 15, 2020. (Declaration of Laura Kish [“Kish Decl.”],
              12      ¶ 4.) Plaintiff Christina Gast was employed by Walmart as an hourly associate from
              13      June 23, 1998 until January 2, 2020. (Id., ¶ 5.) Plaintiff Elijha Gonzales was employed
              14      by Walmart as an hourly associate from March 11, 2017 until February 17, 2020. (Id.,
              15      ¶ 6.) During the time period of August 1, 2017 to November 10, 2020, there were
              16      116,651 hourly associates whose employment with Walmart ended in that period. (Id.,
              17      ¶ 9.) Of those associates, approximately 30,165 used Paid Sick Leave (PTO for “sick”
              18      or “family” reasons) during that period. (Id.) Of those terminated associates, 46,210
              19      (or 39.6%) received a quarterly “MyShare Incentive” bonus during that period. (Id.)
              20      Even very conservatively estimating (for purposes of removal only) that 20% of the
              21      associates who used paid sick leave during their employment did so in the same quarter
              22      in which they had been paid a ”MyShare Incentive” bonus, this puts the number of
              23      members of Plaintiffs’ proposed class at 6,033 associates, which is well over 100
              24      members.
              25            C.     Defendant is a Citizen of a Different State Than Plaintiffs
              26            9.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) if, in
              27      addition to the other requirements of § 1332(d), a member of the class is a citizen of a
              28      state different from any defendant. See 28 U.S.C. § 1332(d)(2)(A).
                                                                3                                Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.5 Page 5 of 10



                  1         10.    A person is a “citizen” of the state in which he/she is domiciled. Kantor
                  2   v. Wellesley Galleries, Ltd., 704 F. 2d 1088, 1090 (9th Cir. 1983). A person’s domicile
                  3   is the place she resides with the intention to remain or to which she intends to return.
                  4   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                  5         11.    Plaintiff Dearl Powell’s employment with Walmart ended on January 15,
                  6   2020 – at which time he was working at the Walmart retail store in Oceanside,
                  7   California. (Complaint, ¶ 5; Kish Decl., ¶ 4.) Plaintiff Powell’s last known address on
                  8   file in Walmart’s personnel records is in Escondido, California. (Id.) As such, Plaintiff
                  9   Powell is a citizen of California.
              10            12.    Plaintiff Christina Gast’s employment with Walmart ended on Janaury 2,
              11      2020 – at which time she was working at the Walmart retail store in Glendora,
              12      California. (Kish Decl, ¶ 5.) Plaintiff Gast’s last known address on file in Walmart’s
              13      personnel records is in San Dimas, California. (Id.) As such, Plaintiff Gast is a citizen
              14      of California.
              15            13.    Plaintiff Elijha Gonzales’ employment with Walmart ended on February
              16      17, 2020 – at which time he was working at the Walmart retail store in Fresno,
              17      California. (Kish Decl., ¶ 6.) Plaintiff Gonzales’ last known address on file in
              18      Walmart’s personnel records is in Fresno, California. (Id.) As such, Plaintiff Gonzales
              19      is a citizen of California.
              20            14.    Additionally, the putative class is limited to “California employees[.]”
              21      (Complaint, ¶ 16.) The putative class members are California citizens.
              22            15.    A corporation is a citizen of its state of incorporation and the state of its
              23      principal place of business. 28 U.S.C. § 1332(c)(1). Defendant Wal-Mart Associates,
              24      Inc. is a wholly-owned subsidiary of Walmart Inc., which was formerly known as Wal-
              25      Mart Stores, Inc. (Kish Decl. ¶ 3.) Walmart Inc. and Wal-Mart Associates, Inc. are
              26      incorporated in the State of Delaware and both have their principal place of business
              27      in Bentonville, Arkansas. (Id. ¶ 3; Peracchio Decl. ¶¶ 5, 6.)
              28            16.    Defendant’s “principal place of business,” which the Supreme Court has
                                                                4                             Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.6 Page 6 of 10



                  1   interpreted to mean “the place where a corporation’s officers direct, control, and
                  2   coordinate the corporation’s activities” (Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192
                  3   (2010); 28 U.S.C. § 1332(c)(1)) is Bentonville, Arkansas. Thus, Defendant is a citizen
                  4   of Delaware and Arkansas – not California, and there is accordingly minimal
                  5   jurisdiction under CAFA. See 28 U.S.C. § 1332(d)(2)(A); Hertz, 130 S. Ct. at 1192;
                  6   Carijano v. Occidential Petroleum Corp., 643 F.3d 1216, 1230 n.2 (9th Cir. 2011).
                  7         D.     The Amount in Controversy Exceeds $5 Million
                  8         17.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)
                  9   because, in addition to the other requirements of § 1332(d), the amount in controversy
              10      exceeds $5 million, exclusive of interest and costs. See 28 U.S.C. § 1332(d)(2).
              11                   (a)    Waiting Time Penalties (Labor Code Section 203)
              12            18.    Plaintiffs allege that “Labor Code §246(l)(2) requires that paid sick time
              13      for nonexempt employees be calculated by dividing the employee’s total wages, not
              14      including overtime premium pay, by the employee’s total hours worked in the full
              15      pay periods of the prior 90 days of employment.” (Complaint, ¶ 29.) Plaintiffs allege
              16      that “Defendants violated Labor Code § 246 by failing to pay sick pay at the regular
              17      rate of pay. Plaintiffs and Class members routinely earned non-discretionary
              18      incentive wages, such as MYSHARE INCT wages, which increased their regular rate
              19      of pay. However, when sick pay was paid, it was paid at the base rate of pay for
              20      Plaintiffs and Class Members, as opposed to the correct, higher rate of pay, as
              21      required under Labor Code §246.” (Complaint, ¶ 30.) Plaintiffs allege that because
              22      Defendants failed to pay Plaintiffs and class members their correct wages, “Plaintiffs
              23      and Class Members whose employment has separated are entitled to waiting time
              24      penalties pursuant to Labor Code §§201-203.” (Complaint, ¶ 31.)
              25            19.    Labor Code Section 201 states, in relevant part, that “[i]f an employer
              26      discharges an employee, the wages earned and unpaid at the time of discharge are
              27      due and payable immediately.” Labor Code Section 202 states, in relevant part, that
              28      “[i]f an employee not having a written contract for a definite period quits his or her
                                                                5                                 Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.7 Page 7 of 10



                  1   employment, his or her wages shall become due and payable not later than 72 hours
                  2   thereafter[.]”
                  3         20.    Labor Code Section 203 provides for a “waiting time penalty” to the
                  4   employee when the employer fails to timely pay the employee at termination or
                  5   resignation of 30 days of pay to the employee. The statute of limitations for
                  6   penalties under Section 203 is three years. See Cal. Code of Civ. Proc. § 338(a).
                  7         21.    Defendant denies that any such violations occurred or that compensation
                  8   is owed to Plaintiffs or putative class members. However, for purposes of this
                  9   jurisdictional analysis only, Defendant relies on Plaintiffs’ allegation that violations
              10      occurred and compensation is owed. See Lewis v. Verizon Commc’ns, Inc., 627 F.3d
              11      395, 399 (9th Cir. 2010) (“In determining the amount [in controversy], we first look
              12      to the complaint.”); Heejin Lim v. Helio, LLC, No. CV 11-9183 PSG, 2012 WL
              13      359304, at *2 (C.D. Cal. Feb. 2, 2012) (“The ultimate inquiry is, therefore, what
              14      amount is put ‘in controversy’ by the plaintiff’s complaint or other papers, not what
              15      the defendant will actually owe for the action number of violations that occurred, if
              16      any.”) (citations omitted).
              17            22.    The total number of associates who stopped working at a Walmart retail
              18      store between August 1, 2017 and November 10, 2020 is 116,651. (Kish Decl., ¶ 9.)
              19      Of those associates, 46,210 (or 39.6%) received a “MyShare Incentive” bonus during
              20      that time period. (Id.) MyShare Incentive bonuses are awarded to associates
              21      quarterly, based on store performance goals and various criteria specific to the
              22      associate. (Id.) Of the associates who stopped working at a Walmart retail store
              23      between August 1, 2017 and November 10, 2020, 30,165 used Paid Sick Leave hours
              24      during their employment (Paid Time Off allocated to “sick” or “family” reasons).
              25      (Id.) Based on these numbers, Walmart very conservatively estimates the number of
              26      putative class members (hourly employees who used Paid Sick Leave and who were
              27      paid a MyShare Incentive bonus in the 90 day period preceding the use of sick leave)
              28      as 6,033 (very conservatively assuming 20% of the associates who used Paid Sick
                                                               6                             Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.8 Page 8 of 10



                  1   Leave did so at some point in the same quarter that they received a MyShare
                  2   Incentive bonus).
                  3         23.      Accordingly, based on the allegations in the Complaint, every putative
                  4   class member is entitled to 30 days’ continuation of wages as a penalty under Labor
                  5   Code Section 203. See Quintana v. Claire’s Stores, Inc., 2013 WL 1736671, *4-6
                  6   (N.D. Cal. 203) (“As to waiting time claims, the court finds that Defendants’
                  7   calculations” of 30 days of waiting time penalties for each putative class member
                  8   terminated during the statute of limitations “are supported by Plaintiff’s allegations
                  9   and are a reasonable estimate of the potential value of the claims.”) However, for
              10      purposes of removal, Defendant will conservatively estimate that average shifts were
              11      only four hours long. Further, for purposes of removal, Walmart will conservatively
              12      assume that the average rate of pay is the lowest applicable minimum wage during
              13      the class period, i.e., $10.50 per hour.2
              14            24.      Thus, according to Plaintiffs’ allegation that all hourly employees who
              15      were terminated in the class period and who received paid sick leave pay without
              16      their MyShare Incentive bonus used in calculating the rate of pay, Plaintiff contends
              17      that the putative class members are entitled to recover at least $7,601,580 ($10.50
              18      minimum wage x 4-hour work day x 30 days waiting time penalty x 6,033 putative
              19      class members).
              20                     (b)   Attorneys’ Fees
              21            25.      Plaintiffs’ Complaint requests attorneys’ fees, pursuant to Labor Code
              22      Section 218.5 and Code of Civil Procedure Section 1021.5. (Complaint, ¶ 25; Prayer
              23      for Relief.)
              24            26.      Under Ninth Circuit precedent, 25% of the common fund is generally
              25      used as a benchmark for an award of attorney fees. See Hanlon v. Chrysler Corp., 150
              26

              27      2
                  The minimum wage in the State of California in 2017 was $10.50 per hour. See
              28 https://www.dir.ca.gov/iwc/minimumwagehistory.htm
                                                        7                              Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
                  Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.9 Page 9 of 10



                  1   F.3d 1011, 1029 (9th Cir. 1998); Barcia v. Contain-A-Way, Inc., 2009 U.S. Dist.
                  2   LEXIS 17119, at *15 (S.D. Cal., Mar. 6, 2009) (“In wage and hour cases, ‘[t]wenty-
                  3   five percent is considered a benchmark for attorneys’ fees in common fund cases.’”)
                  4   (citations omitted).    Here, Defendant has shown that the claimed amount in
                  5   controversy is at least $7,601,580, and Plaintiffs have not indicated that they will seek
                  6   less than 25% of a common fund in attorneys’ fees. (See generally Complaint, Prayer
                  7   for Relief.) Although Defendant has shown that the amount in controversy absent
                  8   attorneys’ fees surpasses the jurisdictional threshold, this Court should nevertheless
                  9   include the potential attorneys’ fees in evaluating jurisdiction. Gugielmino v. McKee
              10      Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); see also Giannini v. Nw. Mut. Life
              11      Ins. Co., 2012 WL 1535196, at *4 (N.D. Cal. 2012) (holding that defendants’ inclusion
              12      of attorneys’ fees to satisfy amount in controversy was reasonable where defendants
              13      “base this amount by multiplying by twenty-five percent the sum of the amounts
              14      placed in controversy by the four claims” asserted by plaintiff.); Jasso v. Money Mart
              15      Express, Inc., 2012 WL 699465, at *6-7 (N.D. Cal. 2012) (holding that “it was not
              16      unreasonable for [Defendant] to rely on” an “assumption about the attorneys’ fees
              17      recovery as a percentage of the total amount in controversy” and noting that “it is well
              18      established that the Ninth Circuit ‘has established 25% of the common fund as a
              19      benchmark award for attorney fees.’”).
              20            27.    Defendant denies that attorneys’ fees are owed to Plaintiffs or putative
              21      class members, and Defendant further reserves the right to contest the application of
              22      the 25% benchmark in this case. However, for purposes of this jurisdictional analysis
              23      only, Defendant relies on Plaintiffs’ allegations that attorneys’ fees are owed.
              24      Guglielmino, 506 F.3d at 700; Lowdermilk v. U.S. Bank Nat’l Ass’n, 579 F.3d 994,
              25      1000 (9th Cir. 2007), overruled on other grounds by Standard Fire Ins. Co. v.
              26      Knowles, 133 S. Ct. 1345 (2013).
              27            28.    Using a 25% benchmark figure for attorneys’ fees for Plaintiffs’
              28      allegations results in estimated attorneys’ fees of $1,900,395.
                                                                  8                              Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
              Case 3:20-cv-02412-BEN-LL Document 1 Filed 12/10/20 PageID.10 Page 10 of 10



                  1         E.     This Removal Satisfies the Procedural Requirements of 28 U.S.C. §
                  2                1446
                  3         29.    In accordance with 28 U.S.C. § 1446(a), this Notice of Removal is filed
                  4   in the District in which the action is pending. The San Diego County Superior Court
                  5   is located within the Southern District of California. Therefore, venue is proper in this
                  6   Court because it is the “district and division embracing the place where such action is
                  7   pending.” 28 U.S.C. § 1441(a).
                  8         30.    In accordance with 28 U.S.C. § 1146(a), copies of all process, pleadings,
                  9   and orders served upon Defendant are attached as Exhibits to this Notice.
              10            31.    In accordance with 28 U.S.C. §1446(d), a copy of this Notice is being
              11      served upon counsel for Plaintiffs, and a notice will be filed with the Clerk of the
              12      Superior Court of California for the County of San Diego. Notice of Compliance shall
              13      be filed promptly afterwards with this Court.
              14            32.    As required by Federal Rule of Civil Procedure 7.1, Defendant
              15      concurrently filed its Certificate of Interested Parties.
              16                                          CONCLUSION
              17            33.    For the foregoing reasons, Defendant hereby removes the above-entitled
              18      action to the United States District Court for the Southern District of California.
              19

              20      DATED: December 10, 2020                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
              21

              22

              23                                               By: /s/ Paloma P. Peracchio
                                                                   Paloma P. Peracchio
              24                                                   Mitchell A. Wrosch
              25                                               Attorneys for Defendants
                                                               WALMART INC., WAL-MART
              26                                               ASSOCIATES, INC., and WAL-MART
                                                               STORES, INC.
              27

              28                                                                                       45247869.1
                                                                   9                             Case No. TBD
                               DEFENDANTS WALMART INC., WAL-MART ASSOCIATES, INC., AND WAL-MART
45247869_1.docx
                          STORES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED STATES DISTRICT COURT
